Citation Nr: 1702986	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  15-15 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia


THE ISSUE

Entitlement to a higher (compensable) initial rating for service-connected chondromalacia of the left knee.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel
INTRODUCTION

The Veteran served on active duty from December 1995 to December 2000, and from May 2005 to April 2007.

This case comes to the Board of Veterans' Appeals (Board) on appeal from an April 2014 decision by the RO in Huntington, West Virginia that granted service connection and a noncompensable rating for chondromalacia of the left knee, with arthroscopic scar.  The Veteran appealed for a higher rating.

A videoconference hearing was held in August 2016 before the undersigned Veterans Law Judge (VLJ) of the Board, and a transcript of this hearing is of record.

The Board notes that the Veteran has filed a notice of disagreement (NOD) at the RO concerning the issues of entitlement to service connection for a cervical spine disability and a bilateral arm disability, as shown in the electronic claims file (VBMS).  Such appeal is contained in the VACOLS appeals tracking system as an active appeal at the RO.  While the Board is cognizant of the Court's decision in Manlincon v. West, 12 Vet. App. 238 (1999), the Board notes that in this case, unlike in Manlincon, the RO has fully acknowledged the NOD and is currently in the process of adjudicating the appeal.  Action by the Board at this time may serve to actually delay the RO's action on that appeal.  As such, no action will be taken by the Board at this time, and the issue presently before the RO pertaining to these issues will be the subject of a later Board decision, if ultimately necessary. 

There are multiple appeals currently before the Board that arose at different times.  As such, the appeals have different docket dates.  For efficiency, the Board will adjudicate all appeals over which it has jurisdiction.  See Ramsey v. Nicholson, 20 Vet. App. 16, 34 (2006) (holding that 38 U.S.C. § 7107 is not an exclusive set of rules by which the Board must consider and decide cases, but rather was intended "to set broad guidelines for the general order of processing appeals at the Board to ensure fairness, efficiency, and timeliness in consideration and decision of appeals").  The issue of entitlement to a higher (compensable) initial rating for service-connected chondromalacia of the left knee will be addressed in this decision.  The issues of initial higher ratings for service-connected lumbar spine disability and right knee patellofemoral pain syndrome are addressed in a separate decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a May 2014 written statement and at his August 2016 Board hearing, the Veteran asserted that his VA examination in 2014 did not accurately reflect the severity of his left knee disability.  He stated that he had left knee instability and wore a knee brace on his left knee, and had significant knee pain.

The Veteran most recently underwent a VA examination to assess the severity of his service-connected left knee disability in April 2014.  Subsequently, the United States Court of Appeals for Veterans Claims (Court) held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include range of motion testing "for pain on both active and passive motion [and] weight-bearing and non-weight-bearing and if possible, with range of the opposite undamaged joint." Correia v. McDonald, 28 Vet. App. 158, 170 (2016).

The April 2014 VA examination report does not include range of motion testing for pain on both active and passive motion or with weight-bearing and non-weight-bearing, as required by Correia.  Therefore, the Board finds that a remand is necessary in order to conduct another VA examination.  See 38 C.F.R. § 4.59 (2016); Correia, 28 Vet. App. at 170.  The examiner should determine the current level of severity of his service-connected left knee disability.  38 C.F.R. § 4.2; see also Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  The VA examiner should review the claims file in connection with the examination, including the additional medical records added to the file after the last VA examination.

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  With any necessary releases, obtain updated VA and private medical records of treatment or evaluation of a left knee disability, and associate them with the claims file.

2.  Schedule the Veteran for VA left knee examination to determine the current severity of his service-connected left knee disability (chondromalacia of the left knee with arthroscopic scar).  The electronic claims file must be reviewed by the examiner.  All indicated testing must be conducted, and all pertinent symptomatology must be reported in detail. 

The examiner should specifically test the range of motion of each knee in active motion, passive motion, weight-bearing, non-weight-bearing, and after repetitive use.  The examiner should also consider whether there is additional range of motion loss as a result of pain, weakness, fatigability, or incoordination, or during flare-ups. If so, the examiner is asked to describe the additional loss in terms of degrees, if possible. If the examiner is unable to conduct the required testing, he or she should clearly explain why.

The examiner should also comment on the degree of lateral instability or recurrent subluxation of the left knee, if shown, and as to the severity of the service-connected scar of the left knee.

Any opinions expressed by the examiner must be accompanied by a complete rationale.

3. Readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond.

The Veteran    has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

